Case 4:20-cr-00205-P Document 1 Filed 08/10/20 Page 1 of 2 PagelD 1

ORIGI NAL INTHE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS/9 AUG 10 PM 3: | 6
FORT WORTH DIVISION
UNITED STATES OF AMERICA ae
. 4-20CR
THOMAS CHARLES VACHE (01) P
INFORMATION
The United States Attorney Charges:
Count One
Receipt of Child Pornography
(Violation of 18 U.S.C. §§ 2252A(a)(2)(A) and (b)(1))

On or about March 15, 2017, in the Fort Worth Division of the Northern District
of Texas, defendant Thomas Charles Vache did knowingly receive any child
pornography using any means and facility of interstate and foreign commerce, including
a computer.

Specifically, Vache used the Internet to receive the following described file

depicting child pornography, as defined in 18 U.S.C. § 2256(8)(A):

 

File Description of the image

 

Zoia_ [Redacted] This video file depicts two prepubescent nude
females on a bed. The video zooms on the
exposed vaginas of the females in a lewd and
lascivious manner.

 

 

 

 

Information — Page 1
Case 4:20-cr-00205-P Document1 Filed 08/10/20 Page 2of2 PagelD 2

In violation of 18 U.S.C. §§ 2252A(a)(2)(A) and 2252A(b)(1).

Information — Page 2

ERIN NEALY COX
UNITED STATES ATTORNEY

YaNode
BRANDIE WADE
Assistant United States Attorney
State Bar of Texas No. 24058350
801 Cherry Street
Fort Worth, Texas 76102
Telephone: 817.252.5200
Facsimile: 817.252.5455
E-mail: Brandie.Wade@usdoj.gov
